DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The IDS filed on 7/21/2022 has been considered. See the attached PTO 1449 form.
Status of Action/Claims
Receipt of remarks/amendments filed on 6/24/2022 is acknowledged. Claims 1-18 are pending in the application. Claims 15-18 have been newly added. Claims 1 and 11 have been amended. Claims 13-14 have been withdrawn. Accordingly, claims 1-12 and 15-18 are currently under examination.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Withdrawn Objections/Rejections
Applicant’s arguments and amendments, filed 6/24/2022, with respect to the objection to specification have been fully considered and the objection to specification has been withdrawn because applicant have made the appropriate corrections to the specification. 
Applicant’s arguments and amendments, filed 6/24/2022, with respect to the objections to claims have been fully considered and the objections to claims have been withdrawn because applicant have amended the claims to make the appropriate corrections. 
Applicant’s arguments and amendments, filed 6/24/2022, with respect to claims 1-12 rejected under 112b have been fully considered and are persuasive. The 112b rejections have been withdrawn because applicant have amended the claims such that they no longer present indefiniteness issues pointed out in the previous office action and also applicant have provided arguments which clarify the indefiniteness issues previously pointed out. 
Applicant’s arguments and amendments, filed 6/24/2022, with respect to claims 1-12 rejected under 103 have been fully considered and are persuasive. The 103 rejection has been withdrawn because applicant is correct in that Kretschmer does not teach a compound having an aromatic Z moiety as required in the claimed compound of formula 1. Particularly, as argued by the applicant, Kretschmer teaches R1 and R2 together with the nitrogen atom to which they are bound form a partially unsaturated mono or bicyclic 3 to 7 membered heterocycle. Kretschmer does not mention “aromatic” as an option for when R1 and R2 are taken together. Therefore, the 103 rejection over Wieja in view of Kretschmer is withdrawn.   

New/Maintained Claim Rejection(s)
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,798,941 B2 in view of WIEJA et al. (WO2015/185485 A1).
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The instant claims are drawn to a fungicidal composition comprising: (a) a mixture of (A) and (B); and (b) a carrier, wherein the component (A) is a compound of formula (I), as below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
;
wherein the component (B) can include, e.g. pyraclostrobin, spiroxamine or glyphosate; wherein the composition can further comprise additional pesticides, e.g. metominostrobin.
The conflicting claims are drawn to a compound of formula (I) and an agrochemical composition comprising the compound of formula (I) as fungicide, at least one additional active ingredient and a carrier; wherein the compound of formula (I) can be the following compound:

    PNG
    media_image2.png
    105
    265
    media_image2.png
    Greyscale
.
As such, the conflicting “compound of formula (I)” reads on the same component (A) which is the “compound of formula (I)” as presently claimed in claims 1-3 , and the “additional carrier” included in the conflicting composition reads on the “additional carrier” as presently claimed in instant claim 12.
The instant and conflicting claims differ in that the instant claims 1 and 4-5 recite the fungicidal composition comprises a component (B), e.g. pyraclostrobin, spiroxamine or glyphosate, and the instant claim 11 recites the fungicidal composition further comprises one or more additional pesticide, e.g. fluopicolide.
Whereas the conflicting claims recite the agrochemical composition comprises at least one additional active ingredient.  However, the conflicting claims do not explicitly disclose the species of the additional pesticides, as those recited in the instant claims 1, 4-5 and 11.  The conflicting claims also do not recite the weight ratio of the component (A) to the component (B), as recited in the instant claims 6-10.
The deficiencies are taught by the reference WIEJA, which teaches an agrochemical composition comprising: (i) a fungicidal compound of formula (I), as component (1), used in combination with (ii) one or more component (2), wherein the component (2) are pesticidally-active substances, e.g. azoxystrobin, pyraclostrobin, spiroxamine, metominostrobin, and glyphosate (see: page 31, line 1-12; page 36, line 5-7, 9 & 12-13; page 38, line 6; page 40, line 25); and (iii) an auxiliary, e.g. carriers, surfactant and/or adjuvants (see: page 31, line 1-12 & 24-25):

    PNG
    media_image3.png
    91
    156
    media_image3.png
    Greyscale
(fungicidal compound of formula (I)).
As such, the pesticidally-active substances (the component (2)) taught by WEIJA reads on the same “active component (B), e.g. azoxystrobin, pyraclostrobin, spiroxamine or glyphosate” as recited in instant claims 1 and 4-5; and the “additional pesticides, e.g. metominostrobin” as recited in instant claim 11.
WIEJA also teaches that the additional pesticides (the component (2)) can be mixed with the composition comprising the compound of formula (I) (the component (1)) in a weight ratio of, e.g. 1:10 to 10:1 (see: page 35, line 12-16).  The teaching suggests the weight ratios recited in the instant claims 6-10.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention was made to combine the conflicting agrochemical composition with WIEJA’s fungicidal composition that is capable of controlling fungal diseases or fungi attacks in plants, to arrive at the instantly claimed fungicidal composition because WIEJA teaches that by mixing the compounds of formula (I) or the compositions comprising them in the use form as fungicides with other fungicides, i.e. the pesticidally-active substances: e.g. azoxystrobin, pyraclostrobin, spiroxamine and metominostrobin, results showed an expansion of the fungicidal spectrum of activity being obtained and prevention of fungicide resistance development and synergistic effects are also obtained.
Further, as discussed supra, the ‘941 patent claims a fungicidally effective amount of a compound of formula I and at least one additional active ingredient. WEIJA teaches fungicides, i.e. the pesticidally-active substances such as azoxystrobin, pyraclostrobin, spiroxamine and metominostrobin. It would have been obvious to one skilled in the art to further include the fungicides taught by WEIJA into ‘941 patent because ‘941 patent teaches including at least one additional active ingredient. Thus, the combination of ‘941 patent and WEIJA teaches a composition wherein the active ingredient consist of instantly claimed component A and B. 
Therefore, one of ordinary skill in the art at the time the claimed invention was made would have readily recognized that the conflicting claims 1-14 of U.S. Patent No. 10,798,941 A1, in combination with the WIEJA, are obvious variants of the claims 1-12 and 15-18 in the instant application and therefore they are not patentability distinct.

Response to Arguments
	Applicant’s arguments filed 6/24/2022 with respect to the double patenting rejection have been fully considered but they are not persuasive. 
	Applicant argued that Weija discloses possible mixing combinations in a list which encompasses hundreds of possible mixing partners and that examiner’s rejection appears to be a selection based on hindsight reconstruction. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, while Weija discloses a list of fungicides to include in the composition, absence unexpected results of the claimed combination of the active components, it would have been obvious to one skilled in the art to include the fungicides e.g. azoxystrobin, pyraclostrobin, spiroxamine and metominostrobin taught by Weija into the composition of ‘941 patent. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616